DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-18 have been amended in the response filed 4/26/2022.
Claims 19-20 are new. 
Claims 1-20 are currently pending and considered below.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 of the Alice/Mayo Test
Claims 1-20 are within the four statutory categories. 

Step 2A of the Alice/Mayo Test - Prong One
Claim 1, which is a representative claim for all claims 1-20, recites: A retrieval system comprising: 
at least one memory configured to store instructions; and at least one processor configured to execute the instructions to:
receive target information indicating a target of training that is to be performed by a trainee to restore or maintain physical ability of the trainee;
retrieve a plurality of potential training assistants from among sets of a plurality of training assistants, the retrieval being performed based on track record information of the plurality of training assistants, and the plurality of potential training assistants meeting the target information and the track record information with regard to assistance in the training; and
output information based on the retrieved plurality of potential training assistants.

The Examiner submits that the foregoing underlined limitations constitute: (a) “certain methods of organizing human activity.” For example, a medical professional may follow rules or instructions to retrieve a plurality of potential training assistants who meet training needs of a trainee. 
Independent claims 16-18 contain nearly identical limitations, and are similarly rejected. Dependent claims 2-15 and 19-20 include other limitations, but these only serves to further limit the abstract idea, and are nonetheless directed towards fundamentally the same abstract idea as independent Claim 1. For example, Claims 2-15 and 19-20 merely define a type of data processed by the system and only serve to further limit the abstract idea.

Step 2A of the Alice/Mayo Test - Prong Two
A retrieval system comprising: 
at least one memory configured to store instructions; and at least one processor configured to execute the instructions to:
receive target information indicating a target of training that is to be performed by a trainee to restore or maintain physical ability of the trainee;
retrieve a plurality of potential training assistants from among sets of a plurality of training assistants, the retrieval being performed based on track record information of the plurality of training assistants, and the plurality of potential training assistants meeting the target information and the track record information with regard to assistance in the training; and
output information based on the retrieved plurality of potential training assistants.

The bolded text shown above, are not part of the aforementioned abstract ideas. However, they relate to the remaining elements which do not amount to a practical application or significantly more, and will be discussed in further detail below. Claim 1 is not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of “a retrieval system,” and “at least one memory configured to store instructions; and at least one processor configured to execute the instructions to.” See MPEP 2106.04(d)
amount to insignificant extra-solution activity – for example, the recitation of “output information based on the retrieved plurality of potential training assistants,” which amounts to insignificant application, see MPEP 2106.04(d)

Step 2B of the Alice/Mayo Test for Claims
Furthermore, the claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations. The additional elements are re-evaluated below under the significantly more analysis of step 2B:
The retrieval system amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by: 
U.S. Patent Publication No. 2018/0325385 to Deterding at para. 0048; 
U.S. Patent Publication No. 2014/0006055 to Seraly, at paras. 0078 and 0092;
U.S. Patent Publication No. 2008/0004904 to Tran, at para. 0057
The “output information based on the retrieved plurality of potential training assistants” amounts to insignificant application, as demonstrated by:
Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55.

Dependent claims 2-15 and 19-20 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than linking the abstract idea to a particular technological environment or field of use (e.g. the “further comprising” feature of claim 2, the “wherein” feature of claim 15); gathering, analyzing, and outputting information using conventional techniques (e.g. the “calculate” feature of claims 3, 4, 6, 9, and 13; the “retrieve” feature of claims 5,12, and 14; the “perform” feature of claim 7; the “output” feature of claims 8 and 10; the “acquire” feature of claim 11); mere data gathering (e.g. the “retrieve” feature of claim 19); selecting a particular data source to be manipulated (e.g. the “wherein” feature of claim 20).
Claims 2 and 12 include the additional element of “a storage device.” Prior art indicates that computer storage, as claimed, is well-understood, routine, conventional activity in the field (see Deterding at para. 0048; Seraly, at para. 0092).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11-12, and 14-18 are rejected under 35 U.S.C. 103 as being obvious over US Publication No. 2015/0294481 A1 to Sakaue (“Sakaue”) in view of US Publication No. 2019/0043606 A1 to Roots, et al. (“Roots”) 
Regarding claim 1, Sakaue discloses: 
A retrieval system comprising: (0051: motion information processing apparatus 100) 
at least one memory configured to store instructions; and at least one processor configured to execute the instructions to: (0083: processor coupled to memory)
receive target information indicating a target of training that is to be performed by a trainee to restore or maintain physical ability of the trainee1; (0052: motion information acquiring unit 10 detects a motion of a person (patient) during rehabilitation) 
output information based on the retrieved plurality of potential training assistants. (0081: outputs the support information of the object person (patient) in rehab, including the person who assists the patient, which includes a plurality of potential assistants, physical therapists, and care workers, see 0083).
Sakaue discloses outputting support information to a patient. (Sakaue, 081). Sakaue does not explicitly recite, but Roots teaches that it is old and well known in the art of healthcare to include (Roots, 0030: a predictive engine) retrieve a plurality of potential training assistants from among sets of a plurality of training assistants, (Roots, 0030: matching a patient with one or more healthcare providers using the provider record, see 0028) the retrieval being performed based on track record information of a plurality of training assistants, (Roots, 0049: the provider record includes historical medical outcomes) and the plurality of potential training assistants meeting the target information and the track record information with regard to assistance in the training; and (Roots, 0050: the system provides an optimal provider-patient match by comparing the patient’s records (which would include target information) and the provider records). Sakaue teaches that the medical professional can be a training assistant, such as a physical therapist. (Sakaue, 0050: “assistant” includes medical professionals such as doctors and physical therapists) 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Sakaue to include a retrieval unit configured to retrieve a plurality of potential training assistants who meet the needs based on track record information of a plurality of training assistants with regard to assistance in the training, as taught by Roots, because both Sakaue and Roots deal with finding appropriate health care professionals, and Roots teaches that incorporating clinician information to match patients with the appropriate clinician. (Roots, 0050).

Regarding claim 9, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
retrieve training assistants with the index value higher than a predetermined threshold as the potential training assistants from the plurality of training assistants. (Sakaue, 0191: determining that an assistant meets a threshold characteristic value). 
Roots teaches that it is old and well known in the art of healthcare to include calculate, for each of the training assistants, an index value of assisting ability related to the target information from the track record information, (Roots, 0071: calculating a match probability for each patient-provider relationship, based in part on surveys, which includes survey and review scores)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Sakaue to include the retrieval unit taught by Roots, because both Sakaue and Roots deal with finding appropriate health care professionals, and Roots teaches that incorporating clinician information to match patients with the appropriate clinician. (Roots, 0050).

Regarding claim 11, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
acquire the track record information from an outside. (Sakaue, 0090: the external data can be stored on an external hard disk)

Regarding claim 12, the combination discloses each of the limitations of claim 1 as discussed above.
Roots teaches that it is old and well known in the art of healthcare to include a storage device configured to store definition information associating a cluster of the training assistants classified by cluster analysis of the track record information with the target information, (Roots, 0076: the model uses a clustering analysis)
retrieve, from the definition information, a cluster of the training assistants associated with the target information as the plurality of potential training assistants. (Roots, 0075: the model is used to generate a match probability for each patient-provider relationship)
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Sakaue to include the storage and retrieval units taught by Roots, because both Sakaue and Roots deal with finding appropriate health care professionals, and Roots teaches that incorporating clinician information to match patients with the appropriate clinician. (Roots, 0050).

Regarding claim 14, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
receive current physical ability information of the trainee. (Sakaue, 0052: motion information acquiring unit 10 detects a motion of a person).
Roots teaches that it is old and well known in the art of healthcare to include retrieve a plurality of potential training assistants who meet the target information by further taking into consideration the received physical ability information. (Roots, 0027: matching a patient with one or more healthcare providers, and the provider record includes historical medical outcomes). Sakaue at 0052 teaches that the detected motion information is used for patient rehabilitation.
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Sakaue to include the retrieval unit taught by Roots, because both Sakaue and Roots deal with finding appropriate health care professionals, and Roots teaches that incorporating clinician information to match patients with the appropriate clinician. (Roots, 0050).

Regarding claim 15, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the track record information contains at least some of (i) a measured value in a training device used for the training, (ii) physical ability information before and after training of the trainee, (iii) a detection value in the training device with regard to assistance by a training assistant present for the training, (iv) information about details of rehabilitation, and (v) evaluation of the present training assistant by the trainee. (Sakaue, 0058: detecting a motion of the patient, and motion information includes a measured value using a device such as Kinect, see para 0052)

Regarding claim 16, Sakaue discloses: 
A retrieval apparatus comprising: (0051: motion information processing apparatus 100) 
at least one memory configured to store instructions; and at least one processor configured to execute the instructions to: (0083: processor coupled to memory)
receive target information indicating a target of training that is to be performed by a trainee to restore or maintain physical ability of the trainee2; (0052: motion information acquiring unit 10 detects a motion of a person (patient) during rehabilitation) 
output information based on the plurality of potential training assistants. (0081: outputs the support information of the object person (patient) in rehab, including the person who assists the patient, which includes a plurality of potential assistants, physical therapists, and care workers, see 0083).
Sakaue discloses outputting support information to a patient. (Sakaue, 081). Sakaue does not explicitly recite, but Roots teaches that it is old and well known in the art of healthcare to include (Roots, 0030: a predictive engine) retrieve a plurality of potential training assistants from among sets of a plurality of training assistants, (Roots, 0030: matching a patient with one or more healthcare providers using the provider record, see 0028) the retrieval being performed based on track record information of a plurality of training assistants, (Roots, 0049: the provider record includes historical medical outcomes) and the plurality of potential training assistants meeting the target information and the track record information with regard to assistance in the training; and (Roots, 0050: the system provides an optimal provider-patient match by comparing the patient’s records (which would include target information) and the provider records). Sakaue teaches that the medical professional can be a training assistant, such as a physical therapist. (Sakaue, 0050: “assistant” includes medical professionals such as doctors and physical therapists) 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Sakaue to include a retrieval unit configured to retrieve a plurality of potential training assistants who meet the needs based on track record information of a plurality of training assistants with regard to assistance in the training, as taught by Roots, because both Sakaue and Roots deal with finding appropriate health care professionals, and Roots teaches that incorporating clinician information to match patients with the appropriate clinician. (Roots, 0050).

Regarding claim 17, Sakaue discloses: 
A retrieval method, in a computer, comprising: (0051: motion information processing apparatus 100) 
receiving target information indicating a target of training that is to be performed by a trainee to restore or maintain physical ability of the trainee3; (0052: motion information acquiring unit 10 detects a motion of a person (patient) during rehabilitation)
outputting information based on the plurality of potential training assistants. (0081: outputs the support information of the object person (patient) in rehab, including the person who assists the patient, which includes a plurality of potential assistants, physical therapists, and care workers, see 0083).
Sakaue discloses outputting support information to a patient. (Sakaue, 081). Sakaue does not explicitly recite, but Roots teaches that it is old and well known in the art of healthcare to include retrieving a plurality of potential training assistants from among sets of a plurality of training assistants, (Roots, 0030: matching a patient with one or more healthcare providers using the provider record, see 0028) the retrieval being performed based on track record information of a plurality of training assistants, (Roots, 0049: the provider record includes historical medical outcomes) and the plurality of potential training assistants meeting the target information and the track record information with regard to assistance in the training; and (Roots, 0050: the system provides an optimal provider-patient match by comparing the patient’s records (which would include target information) and the provider records). Sakaue teaches that the medical professional can be a training assistant, such as a physical therapist. (Sakaue, 0050: “assistant” includes medical professionals such as doctors and physical therapists) 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Sakaue to include retrieving a plurality of potential training assistants who meet the needs based on track record information of a plurality of training assistants with regard to assistance in the training, as taught by Roots, because both Sakaue and Roots deal with finding appropriate health care professionals, and Roots teaches that incorporating clinician information to match patients with the appropriate clinician. (Roots, 0050).

Regarding claim 18, Sakaue discloses: 
A non-transitory computer readable medium storing a retrieval program causing a computer to execute: (0051: motion information processing apparatus 100) 
receiving processing of receiving target information indicating a target of training that is to be performed by a trainee to restore or maintain physical ability of the trainee4; (0052: motion information acquiring unit 10 detects a motion of a person (patient) during rehabilitation)
output processing of outputting information based on the plurality of potential training assistants. (0081: outputs the support information of the object person (patient) in rehab, including the person who assists the patient, which includes a plurality of potential assistants, physical therapists, and care workers, see 0083).
Sakaue discloses outputting support information to a patient. (Sakaue, 081). Sakaue does not explicitly recite, but Roots teaches that it is old and well known in the art of healthcare to include retrieval processing of retrieving a plurality of potential training assistants from among sets of a plurality of training assistants, (Roots, 0030: matching a patient with one or more healthcare providers using the provider record, see 0028) the retrieval being performed based on track record information of a plurality of training assistants, (Roots, 0049: the provider record includes historical medical outcomes) and the plurality of potential training assistants meeting the target information and the track record information with regard to assistance in the training; and (Roots, 0050: the system provides an optimal provider-patient match by comparing the patient’s records (which would include target information) and the provider records). Sakaue teaches that the medical professional can be a training assistant, such as a physical therapist. (Sakaue, 0050: “assistant” includes medical professionals such as doctors and physical therapists) 
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Sakaue to include retrieval processing of retrieving a plurality of potential training assistants who meet the needs based on track record information of a plurality of training assistants with regard to assistance in the training, as taught by Roots, because both Sakaue and Roots deal with finding appropriate health care professionals, and Roots teaches that incorporating clinician information to match patients with the appropriate clinician. (Roots, 0050).

Regarding claim 19, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
a training device by which the trainee undergoes the training to restore or maintain the physical ability, (Sakaue, 0163: assistant motion characteristic storage unit 1305B) wherein the track record information is retrieved from the training device. (Sakaue, 0163: information regarding the patient’s motion and therapy is stored, and can be retrieved for the purpose of continued therapy, including identifying other therapy devices, such as crutches, see para. 0165)

Regarding claim 20, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses:
wherein the training device is a gait training device comprising: a frame that forms an overall framework; a treadmill; and a walking assist device that is wearable on a leg of the trainee, and (Sakaue, 0165: a walking assist device, such as crutches)
wherein the track record information contains at least one of (1) a measured value of the training device, (ii) physical ability information before and after training of the trainee, (iii) a detection value of the training device with regard to assistance by a training assistant present for the training, (iv) information about details of rehabilitation, and (Sakaue, 0052: motion information acquiring unit 10 detects a motion of a person (patient) during rehabilitation) (v) evaluation of the present training assistant by the trainee. 

Claims 2-8, 10, and 13 are rejected under 35 U.S.C. 103 as being obvious over US Publication No. 2015/0294481 A1 to Sakaue (“Sakaue”) in view of U.S. Patent Publication No. 2019/0043606 A1 to Roots, et al. (“Roots”) in further view of U.S. Patent No. 10,056,159 B1 to Patel, et al. (“Patel”)

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above. 
Sakaue discloses output a list the identified facilities. (Sakaue, 0254: displaying an “other” facility and a recommended facility assistance state in a side-by side manner).
Patel teaches that it is old and well known in the art of healthcare to include a retrieval unit (Patel, col. 24, lines 3-23: user selection and customization tools) a storage device configured to store facility information for performing the training, the facility information indicating a facility to which each of the plurality of training assistants belongs, (Patel, col. 24, lines 3-23: a facility list, including a medical facility name and location)
Patel teaches that it is old and well known in the art of healthcare to include wherein the at least one processor is further configured to execute the instructions to: identify a facility to which each of the plurality of potential training assistants belongs by referring to the facility information (Patel, col. 24, lines 3-23: a facility list, including a medical facility name and location).
Therefore, it would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Sakaue and Roots to include a retrieval unit and a storage unit configured to store facility information for performing the training, indicating a facility to which each of the plurality of training assistants belongs, and wherein the retrieval unit identifies a facility to which each of the plurality of potential training assistants belongs by referring to the facility information, as taught by Patel, because Patel teaches that incorporating facilities information improves allocation of resources as well as forecasting revenue. (Patel, Background).

Regarding claim 3, the combination discloses each of the limitations of claim 2 as discussed above, and further discloses: 
 (Sakaue, 0256: output control unit) calculate an evaluation value (Sakaue, 0256: calculate and average value) for each facility by performing predetermined statistical processing based on the track record information of each of the plurality of potential training assistants, (Sakaue, 0256: the value is calculated for a plurality of facilities, which would include many different assistants)
output the list of the facilities in accordance with an order of the evaluation values. (Sakaue, 0254: displaying an “other” facility and a recommended facility assistance state in a side-by side manner)

Regarding claim 4, the combination discloses each of the limitations of claim 3 as discussed above.
Roots teaches that it is old and well known in the art of healthcare to include calculate, for each of the training assistants, an index value of assisting ability related to the target information from the track record information, (Roots, 0071: calculating a match probability for each patient-provider relationship)
calculate the evaluation value for each facility by performing the statistical processing of the index value of each of the potential training assistants. (Roots, 0075: using a model with statistical processing techniques and calculations to determine the match). Patel teaches the facility information. (Patel, col. 24, lines 3-23)

Regarding claim 5, the combination discloses each of the limitations of claim 4 as discussed above, and further discloses: 
retrieve training assistants with the index value higher than a predetermined threshold as the potential training assistants from the plurality of training assistants (Sakaue, 0191: determining that an assistant meets a threshold characteristic value).

Regarding claim 6, the combination discloses each of the limitations of claim 4 as discussed above.
Roots teaches that it is old and well known in the art of healthcare to include wherein the track record information contains physical ability information before and after recovery of trainees to whom the assistance has been provided in the past and a recovery period, and (Roots, 0070: the match probability includes the providers historical medical outcomes)
the at least one processor is further configured to execute the instructions to: calculate, as the index value, recovery efficiency of each of the training assistants based on the physical ability information before and after recovery and the recovery period. (Roots, 0070: the model predicts outcomes by referencing historical results) 

Regarding claim 7, the combination discloses each of the limitations of claim 3 as discussed above. 
Roots teaches that it is old and well known in the art of healthcare to include wherein the track record information contains recovery efficiency of physical ability of trainees to whom the assistance has been provided in the past, and (Roots, 0070: the match probability includes the providers historical medical outcomes, and the providers include therapists and chiropractors, see para. 0002)
the at least one processor is further configured to execute the instructions to: perform the statistical processing of the recovery efficiency of each of the potential training assistants. (Roots, 0070: the model predicts outcomes by referencing historical results).

Regarding claim 8, the combination discloses each of the limitations of claim 2 as discussed above, and further discloses: 
Patel teaches that it is old and well known in the art of healthcare to include output the list of facilities where the facilities are divided by area. (Patel, col. 24, lines 3-23: a facility list, including a medical facility name and location).
It would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Sakaue and Roots to include wherein the output unit outputs the list of facilities where the facilities are divided by area, as taught by Patel, because Patel teaches that incorporating facilities information improves allocation of resources as well as forecasting revenue. (Patel, Background).

Regarding claim 10, the combination discloses each of the limitations of claim 9 as discussed above.
Roots teaches that it is old and well known in the art of healthcare to include assign levels to the plurality of potential training assistants according to the index values, and output an assigned level to each of the potential training assistants. (Roots, 0070: the match probability is a level).

Regarding claim 13, the combination discloses each of the limitations of claim 12 as discussed above, and further discloses: 
Sakaue teaches that it is old and well known in the art of healthcare to include wherein the storage device further stores facility information for performing the training, the facility information indicating, (Sakaue, 0249: the system stores facility information) 
output a list of facilities indicated by the identified facility in order of the evaluation value. (Sakaue, 0254: displaying an “other” facility and a recommended facility assistance state in a side-by side manner).
Roots teaches that it is old and well known in the art of healthcare to include (ii) an index value of assisting ability related to the target information of each of the training assistants classified into a cluster of the training assistants, (Roots, 0070: the match probability includes the providers historical medical outcomes, and the providers include therapists and chiropractors, see para. 0002)
calculate an evaluation value for each facility by performing predetermined statistical processing of the index value of each of the potential training assistants, and (Roots, 0070: the match probability includes the providers historical medical outcomes, and the providers include therapists and chiropractors, see para. 0002)
Patel teaches that it is old and well known in the art of healthcare to include indicating (i) a facility to which each of the plurality of training assistants belong, (Patel, col. 24, lines 3-23: a facility list, including a medical facility name and location) identify a facility to which each of the plurality of potential training assistants belongs by referring to the facility information (Patel, col. 24, lines 3-23: a facility list, including a medical facility name and location).
It would have been obvious to one having ordinary skill in the art of healthcare at the time of filing to modify Sakaue and Roots to include indicating a facility to which each of the plurality of training assistants belongs, the retrieval unit identifies a facility to which each of the plurality of potential training assistants belongs by referring to the facility information, as taught by Patel, because Patel teaches that incorporating facilities information improves allocation of resources as well as forecasting revenue. (Patel, Background).

Response to Applicant’s Arguments
Applicant’s arguments and amendments, filed on 4/26/2022, with respect to the 35 USC § 101 rejection have been considered but are not persuasive. 
Applicant states that the claims are not directed to an abstract idea because “outputting information based on the retrieved plurality of potential training assistants,” constitutes an improvement to other technology or technical field. The argument is not persuasive because the claims merely recite generic computer components, and any claimed technological improvement is to the abstract idea, and not the processing system. Furthermore, the specification does not discuss how the claimed system could not perform the claimed functions before the invention. See, e.g., MPEP 2106.04(a); McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299, 1313, 1316 (Fed. Cir. 2016).
For the reasons set forth in the 35 USC § 101 rejection above, the rejection is maintained. Applicant’s argument is not persuasive.

Applicant’s amendments, filed on 4/26/2022, with respect to the 35 USC § 112(b) rejection have been considered and are persuasive. 

Applicant’s amendments, filed on 4/26/2022, with respect to the 35 USC § 112(f) interpretation have been considered and are persuasive. 

Applicant’s amendments, filed on 4/26/2022, with respect to the 35 USC § 112(a) rejection have been considered and are persuasive. 

Applicant’s arguments and amendments, filed on 4/26/2022, with respect to the 35 USC § 103 rejection have been considered but are not persuasive. 
Applicant argues that the art of record does not teach the claims, as amended. The argument is not persuasive. The 103 rejection has been updated to specifically address the amended claims. 
For the reasons set forth in the 35 USC § 103 rejection above, the references cited in the rejection render the amended claims obvious under 35 USC § 103. Applicant’s argument is not persuasive.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shyam Goswami whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686


/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes that all underlined clauses are merely intended use and are therefore given no patentable weight because the claim does not require the use of the limitation due to the conditional language. See MPEP 2114
        2 Examiner notes that all underlined clauses are merely intended use and are therefore given no patentable weight because the claim does not require the use of the limitation due to the conditional language. See MPEP 2114
        3 Examiner notes that all underlined clauses are merely intended use and are therefore given no patentable weight because the claim does not require the use of the limitation due to the conditional language. See MPEP 2114
        4 Examiner notes that all underlined clauses are merely intended use and are therefore given no patentable weight because the claim does not require the use of the limitation due to the conditional language. See MPEP 2114